Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered December 9, 1993, convicting him of attempted murder in the first degree (two counts), attempted murder in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, reckless endangerment in the first degree (three counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]; People v Morales, 212 AD2d 738).
The defendant’s remaining contention is without merit. Miller, J. P., Thompson, Friedmann and Florio, JJ., concur.